Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following missing limitations must be shown or the feature(s) canceled from the claim(s):
Claim 13: a sidewall (28) that is “moveable and/or displaceable”. Specifically, the movement and/or displacement element(s) are missing;
Claim 13: four sidewalls. The drawings show one and only one. 
Claim 14: motor.
Claim 15: closure device (30) that is detachable or movable. As in claim 13, the detachment means or the movable means are missing from the drawings;
Claim 16: sensor.
Claim 19: recess.
Claim 20: lowering device.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitation(s) lack adequate description: How the closure device detaches or moves is not entirely clear. The specification merely repeats the limitations without offering explanation.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I), citing Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  (MPEP § 2163(I), citing Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  (MPEP § 2163(I), citing Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)). In this case, the specification identifies by reference characters 1102, 1104, 1106, 1108 which generically refer to “longitudinal positioning system”. However, no reference characters are provided for pistons, rails or any combination of means. 
Therefore, the specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 12, 13, 14 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer (US 2009/0136328) in view of McBride (US 2015/0360809) and Zaissl (DE 43 29 180) (English translation included)
	With respect to claims 11, 12, 13, 14, Schafer discloses a device for handling a pallet, the device comprising:
a pallet through-opening (FIG. 3) through which a shipping support, e.g. pallet, can be vertically moved while a pallet is oriented horizontally, wherein a pallet through-opening has a passage; and
one sidewall 44 arranged along respective sides of a pallet through- opening.
Schafer does not disclose a sidewall that is either detachable or movable. Schafer discloses utilizing “standard transport supports”, e.g. pallets, and does not disclose a through-opening has a passage which is more than 1200 mm wide and 1200 mm deep.
	McBride teaches “standard pallets dimensions depend on the geography, and industry of use. For example, the length can vary from 600 mm to 1200 mm and the width can vary from 400 mm to 1200 mm.” Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schafer to provide an opening size capable for handling standard pallets where standard pallets are well known in the art of palletizing and depalletizing have sizes 1200mm x 1200mm, as taught by McBride, and known within the industry by skilled artisans.
Zaissl discloses one moveable side wall 7, 8, 8 (FIGS. 1, 2). Zaissl teaches the operation of the sidewalls thusly:
The pallet 2 with the objects 4 and the casing 6 is located inside the push-off device 3 . The doors 8 are closed and together with the side walls 7 form a kind of shaft which surrounds the pallet 2 and the objects 4 stacked thereon without large gaps. The side walls 7 are adjustably mounted on the columns 9 , whereby the cross section of the shaft formed by the side parts 7 and the doors 8 can be varied. In this way, the shaft can be set to different pallet formats.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schafer to make a sidewall movable, as taught by Zaissl, thereby allowing sidewalls to accommodate pallets of different formats.
With respect to claim 17, Schafer discloses-
a pallet carrying means 50 which is designed to carry the pallet;
a pallet carrying means selectively positionable proximate a pallet through- opening.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of McBride and Zaissl and further in view of Fritzsche (US 8,468,781).
Schafer does not disclose a closure device. Fritzsche discloses-
a closure device 22, 22 (FIGS. 5, 6) designed to cover some regions of a pallet through-opening;
wherein a closure device 22 (FIG. 6; C7/L3-13) is detachable or movable.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schafer to include a movable closure device, as taught by Fritzsche, such that palletizing of mixed-case articles with increased complexity by stacking non-uniform dimensioned objects.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of McBride and Zaissl and further in view of Pantin (US 4,205,934).
Schafer does not disclose a sensor. Pantin discloses “that operation of the palletiser could be made semi-automatic or fully automatic using suitable sensing devices. For example, sensors could be provided on the stacking carriage to sense the position of a pallet or the uppermost layer of loads on the pallet to enable movement of the carriage to be arrested at the appropriate positions.” Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schafer to include a sensor, as taught by Pantin, for automation of a palletization process and locating a layer-placing component to be located at an appropriate position for layer transfer to a pallet.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of McBride and Zaissl and further in view of Koop (US 7,770,868).
Schafer discloses a pallet carrying means connected to a scissor lift, e.g. first lifting device. does not disclose first and second lifting devices. Koop discloses-
a first lifting device 2 (FIG. 2); and
a second lifting device 3 (FIG. 3) connected to a first lifting device 2;
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schafer to include a second lifting device connected to a first lifting device, as taught by Koop, which allow for smaller dimensioned lifts that reach double the height in a more compact design than single drives.
Claim(s) 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of McBride and Zaissl and further in view of Zahn (US 8,465,249) which discloses a recess (FIG. 1) designed to receive a portion of a pallet carrying means 180, 181, 182 when a pallet carrying means is moved to its lowest position by a lifting device. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schafer to include a recess, as taught by Zahn, such that a loaded pallet can be conveyed away via a roller conveyor.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer in view of McBride and Zaissl and further in view of Meijer (US 2014/0374193).
	Schafer does not disclose pallet carrying means that can vary in length. With respect to FIG. 1 Meijer discloses forks, e.g. pallet carrying means, that can vary in length via adjustable fork part 30 connected to a fixed fork part 20. Meijer discloses
[0050] Fork 18 consists of a fixed fork part 20. Fixed fork part 20 is provided at a first outer end with a number of mounting points or mounting elements 22 for mounting on element 16. Via a first part 24 oriented substantially vertically during use and a bend 26 the fixed fork part 20 transposes into a second part 28 which is substantially horizontal during use. In the shown embodiment second fork part 28 connects to the adjustable fork part 30 which is slidable thereover. In the shown embodiment adjustable fork part 30 is provided with a first recess 32 for a mode of use with a lengthened fork, and a second recess 34 for a mode of use with a shortened fork. A plurality of intermediate recesses are optionally possible for the purpose of thereby realizing further adjustable fork lengths. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schafer to include a length of pallet carrying means that is selectively variable, as taught by Meijer, thereby providing manually adjustable pallet carrying means for less cost that varying lengths of pallet carrying means themselves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652